Citation Nr: 1622386	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs VA Regional Office (RO) in Muskogee, Oklahoma.  

The record reflects that in May 2012, the Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) via a videoconference hearing.  A transcript of that hearing was produced and has been included in the claims folder for review.  Of note, during the hearing the Veteran clarified his appeal with respect to the issue of entitlement to service connection for a respiratory disorder.  He stated that he was not requesting service connection for a respiratory disorder per se but instead was asking that service connection be granted for sleep apnea.  The issue has been changed on the front of this action to reflect that clarification.  After this clarification, the Veteran provided testimony on this issue.  

In March 2014, the issue of entitlement to service connection for a respiratory disorder, to include sleep apnea, was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disorder, to include sleep apnea, including as a result of exposure to Agent Orange during service.  As noted in a May 2011 rating decision, and consistent with the Veteran's service records, the Veteran served as a security patrolman while stationed at Don Muang Air Force Base in Thailand during the relevant period, and thus, exposure to Agent Orange is presumed.  

The August 2014 VA examination report notes that private treatment records showed treatment for allergies to pollen, dust, and mountain cedar beginning in 2000.  In addition, the examiner stated that it is not at least as likely as not that the Veteran's sleep apnea is related to service, noting no documented sleep apnea symptoms in service or within a few years after separation.  The opinion, however, does not address the lay statements of the Veteran and his wife.  The Board notes that the directive in the Board's March 2014 remand states, "In the doctor's report, the examiner must specifically discuss the appellant's contentions and assertions, including the appellant's statements on the history of the claimed disability and the current symptoms/manifestations."  

In that respect, at the hearing in May 2012, the Veteran testified to sleep difficulty having its onset during service and that fellow service members told him that he snored and/or had breathing difficulty while sleeping.  He further stated that he initially sought treatment for the symptoms within a month or two after separation, and that he has had the same symptoms ever since, currently diagnosed as sleep apnea.  He added that approximately 10 years earlier, his doctor told him that it was possible that his sleep apnea was related to exposure to Agent Orange during service in Vietnam.  

Further, in a May 2012 submission from the Veteran's wife, to whom the Veteran has been married since 1968, she essentially corroborated her husband's report of relevant symptoms.  She noted that ever since she had been married to the Veteran, she had observed the same symptoms found in an individual suffering from sleep apnea.  

In addition, and although sleep apnea is not listed as one of the disorders for which there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e), the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

In view of the above, the August 2014 VA opinion is not adequate.  As such, a new VA examination is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Prior to the examination, any outstanding VA and private records of pertinent medical treatment must be obtained and added to the record.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records since September 2014.  

2.  After obtaining authorizations, obtain and associate with the claims file any outstanding private treatment records.  

3.  After completion of the above development to the extent possible, schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should address the following:

a) The examiner should provide diagnoses for all of the Veteran's respiratory system disabilities during the pendency of the appeal, even those that have since resolved, to include sleep apnea and any other disease of the nose and throat.

b)  As to each diagnosed respiratory system disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to his active service including his presumed exposure to Agent Orange during service as well as whether it has continued since that time.  

In addressing these questions, the examiner should specifically discuss the appellant's and his wife's competent statements regarding the appellant having observable symptoms of a respiratory system disability (i.e., snoring and breathing difficulty) in-service and since that time.

In addressing these questions, the examiner should not rely on negative evidence as the sole bases for any conclusion.

A complete rationale shall be given for all opinions and conclusions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, after taking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a Supplemental Statement of the Case and provided a reasonable opportunity to respond before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

